SLR:LDM:CSK                                                       ^ SEP 30 2019 *
F. #2019R00379
                                                                   BROOKLYN OFF!C£
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                          X


UNITED STATES OF AMERICA                           PRELIMINARY
                                                    ORDER OF FORFEITURE
       - against -
                                                    I9-CR-160(CBA)
CHRISTOPHER ALFORD,

                         Defendant.


                                       ■X


               WHEREAS, on or about June 14,2019, CHRISTOPHER ALFORD (the

"defendant"), entered a plea of guilty to the offenses charged in Counts One and Two of the

above-captioned Indictment charging violations of 18 U.S.C. § 922(g)(1); and

               WHEREAS, pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), the

defendant has consented to the forfeiture of all right, title and interest to the United States in:

(a) one (1) Smith and Wesson .357 caliber revolver, bearing serial number AHL5726; and (b)

six (6) Federal .38 special caliber case cartridges, all seized in Brooklyn, New York, on or

about February 22, 2019 (the "Seized Firearm and Ammunition"), as any firearm or

ammunition involved in or used in the defendant's knowing violation of 18 U.S.C. §§ 922,

and/or as substitute assets, pursuant to 21 U.S.C. § 853(p).

              IT IS HEREBY ORDERED, ADJUDGED AND DECREED, on consent, by

and between the United States and the defendant as follows:
               1.      Pursuant to 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c), and 21 U.S.C.

§ 853(p), the defendant shall forfeit to the United States all right, title and interest in the

Seized Firearm and Ammunition.


               2.      Upon entry ofthis Preliminary Order of Forfeiture ("Preliminary

Order"),the United States Attorney General or his designee is authorized to seize the Seized

Firearm and Ammunition,to conduct any proper discovery, in accordance with Fed. R. Grim.

P. 32.2(b)(3) and (c), and to commence any applicable proceedings to comply with statutes

governing third-party rights, including giving notice ofthis Preliminary Order.

               3.      The United States shall publish notice ofthis Preliminary Order, in

accordance with the custom and practice in this district, on the government website

www.forfeiture.gov. of its intent to dispose of the Seized Firearm and Ammunition in such a

manner as the Attorney General or his designee may direct. The United States may,to the

extent practicable, provide direct written notice to any person known or alleged to have an

interest in the Seized Firearm and Ammunition as a substitute for published notice as to those

persons so notified.

               4.      Any person, other than the defendant, asserting a legal interest in the

Seized Firearm and Ammunition may, within thirty (30) days ofthe final publication of

notice or receipt of notice, or no later than sixty (60)days after the first day of publication on

an official government website, whichever is earlier, petition the Court for a hearing without

a jury to adjudicate the validity of his or her alleged interest in the Seized Firearm and

Ammunition, and for an amendment of the order offorfeiture, pursuant to 21 U.S.C.

§ 853(n)(6). Any petition filed in response to the notice offorfeiture ofthe Seized Firearm

and Ammunition must be signed by the petitioner under penalty of perjury and shall set forth
United States V. Christopher Alford, 19-CR-160(CBA)
Preliminary Order of Forfeiture                                                              Page 2
the nature and extent ofthe petitioner's right, title or interest in the property, the time and

circumstances ofthe petitioner's acquisition ofthe right, title, or interest in the property, any

additional facts supporting the petitioner's claim, and the relief sought.

               5.     The defendant shall not file or interpose any claim or assist others to

file or interpose any claim to the Seized Firearm and Ammunition in any administrative or

judicial proceeding. The defendant shall fully assist the government in effectuating the

surrender and forfeiture ofthe Seized Firearm and Ammunition to the United States. The

defendant shall take whatever steps are necessary to ensure clear title to the Seized Firearm

and Aunmunition passes to the United States, including, but not limited to, the execution of

any and all documents necessary to effectuate the surrender and forfeiture ofthe Seized

Firearm and Ammunition to the United States. Further, if any third party files a claim to the

Seized Firearm and Ammunition, the defendant will assist the government in defending such

claims. Ifthe Seized Firearm and Ammunition, or any portion thereof, are not forfeited to

the United States, the United States may seek to enforce this Preliminary Order against any

other assets ofthe defendant up to the value ofthe Seized Firearm and Ammunition, pursuant

to 21 U.S.C. § 853(p). The defendant further agrees that the conditions of21 U.S.C.

§ 853(p)(l)(A)-(E) have been met.

               6.     The defendant knowingly and voluntarily waives his right to any

required notice concerning the forfeiture ofthe monies and/or properties forfeited hereunder,

including notice set forth in an indictment or information. In addition, the defendant

knowingly and voluntarily waives his right, if any, to a jury trial on the forfeiture ofthe

monies and/or properties forfeited hereunder, and waives all constitutional, legal and

equitable defenses to the forfeiture ofthe same, including, but not limited to, any defenses
United States V. Christopher Alford, 19-CR-160(CBA)
Preliminary Order of Forfeiture                                                            Page 3
based on principles of double jeopardy, the Ex Post Facto clause ofthe Constitution, any

applicable statute of limitations, venue, or any defense under the Eighth Amendment,

including a claim of excessive fines.

               7.      Pursuant to Fed. R. Grim. P. 32.2(b)(4)(A) and (B),this Preliminary

Order shall become final as to the defendant at the time ofthe defendant's sentencing and

shall be made part ofthe defendant's sentence and included in his judgment of conviction. If

no third party files a timely claim, this Preliminary Order, together with Supplemental Orders

of Forfeiture, if any, shall become the Final Order of Forfeiture, as provided by Fed. R. Grim.

P. 32.2(c)(2). At that time, the monies and/or properties forfeited herein shall be forfeited to

the United States for disposition in accordance with the law.

              8.       The United States alone shall hold title to the Seized Firearm and


Ammunition following the Court's disposition of all third-party interests, or, if none,

following the expiration ofthe period provided in 21 U.S.G. § 853(n)(2).

              9.       The forfeiture of the Seized Firearm and Ammimition shall not be


considered a payment of a fine, penalty, restitution loss amount, or payment of any income

taxes that may be due, and shall survive bankruptcy.

               10.     This Preliminary Order shall be binding upon the defendant and the

successors, administrators, heirs, assigns and transferees ofthe defendant, and shall survive

the bankruptcy of any ofthem.

              11.      This Preliminary Order shall be binding only upon the Court "so

ordering" the Order.




United States V. Christopher Alford, 19-CR-160(CBA)
Preliminary Order of Forfeiture                                                           Page 4
               12.    The Court shall retain jurisdiction over this action to enforce

compliance with the terms ofthis Prehrninary Order and to amend it as necessary, pursuant

to Fed. R. Grim. P. 32.2(e).

               13.   The Clerk ofthe Court is directed to send, by inter-office mail,three (3)

certified copies ofthis executed Preliminary Order to the United States Attomey's Office,

Eastern District ofNew York, Attn: FSA Law Clerk Anthony J. Casalaspro, 271-A Cadman

Plaza East, 7th Floor, Brooklyn, New York, 11201.

Dated: .Brooklyn, New York
                     A.2019
                                               SO ORDERED:




                                               HONORABLE CA|R/0L^. AMON
                                               UNITED STATES(DISTRICT JUDGE
                                               EASTERN DISTRICT OF NEW YORK




United States V. Christopher Alford, 19-CR-160(CBA)
Preliminary Order of Forfeiture                                                         Page 5
